UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7293


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SILAS JUNIOR MOBLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., District Judge.   (3:09-cr-00189-RJC-DCK-2; 3:13-cv-00458-
RJC)


Submitted:   January 31, 2017             Decided:   February 10, 2017


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Silas Junior Mobley, Appellant Pro Se.       Steven R. Kaufman,
Assistant United States Attorney, Charlotte, North Carolina, Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Silas Junior Mobley seeks to appeal the district court’s

order    denying     relief      on    his    28    U.S.C.   § 2255      (2012)     motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate          of        appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial      showing       of    the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating        that   reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,     537    U.S.     322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Mobley has not made the requisite showing.                        Accordingly, we deny

a     certificate        of     appealability         and    dismiss       the      appeal.

We dispense      with     oral     argument        because    the    facts    and    legal




                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3